UNITED STATES COURT OF APPEALS
                      for the Fifth Circuit

              _____________________________________

                           No. 93-3873
              _____________________________________

                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                VERSUS

                SYLVESTER TOLLIVER, GERALD ELWOOD,
     DANIELLE BERNARD METZ, GENNERO ARTHUR, NOAH MOORE, JR.,
        MARLO HELMSTETTER, GLENN METZ, and SHANE STERLING,

                                               Defendants-Appellants.

     ******************************************************

              _____________________________________

                           No. 93-3877
              _____________________________________


                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                VERSUS

                            NOAH MOORE, JR.

                                                   Defendant-Appellant.

     ______________________________________________________

          Appeals from the United States District Court
                for the Eastern District of Texas
     ______________________________________________________

                           (August 14, 1995)

Before LAY1, DUHÉ, and DeMOSS, Circuit Judges.

DUHÉ, Circuit Judge:


1
     Circuit Judge, of the Eighth Circuit, sitting by
designation.
     After a three week jury trial, including the testimony of

over 100 witnesses, Appellants Glenn Metz, Danielle Bernard Metz,

Noah Moore, Jr. (Moore), Gerald Elwood (Elwood), Gennero Arthur

(Arthur), Marlo Helmstetter (Helmstetter), Sylvester Tolliver

(Tolliver) and Shane Sterling (Sterling) (collectively

Appellants) were convicted of conspiring, from 1985 to August 9,

1992, to possess cocaine with the intent to distribute (count

one).   Appellants Glenn Metz and Danielle Metz were convicted of

conducting a Continuing Criminal Enterprise (CCE) (counts two and

three).   Glenn Metz (counts four and five) and Danielle Metz

(count five) were convicted of possession with intent to

distribute cocaine.     Appellants Tolliver and Danielle Metz were

convicted on one count of money laundering (count six).

Appellants Elwood and Helmstetter (counts nine, ten and eleven),

and Arthur (counts seven, nine, ten and eleven) were convicted of

committing murder and other violent crimes in aid of racketeering

activity.   Finally, all Appellants, except Danielle Metz and

Tolliver, were convicted of carrying and using a firearm in aid

of drug trafficking.2

     In this consolidated appeal, Appellants allege numerous

errors at trial and other errors allegedly arising from their

conviction and sentencing.    For the reasons set forth below, we




2
     Arthur (count thirteen), Glenn Metz (count fourteen),
Helmstetter (count fifteen), Elwood (counts sixteen and
seventeen), Sterling (counts twenty, twenty-one and twenty-two)
and Moore (count twenty-two).

                                   2
affirm in part, vacate in part, dismiss in part and remand in

part for resentencing.

                                I.   BACKGROUND

     Appellants were charged in a twenty-two count indictment

with various charges arising from a narcotics conspiracy based in

New Orleans, Louisiana.     From 1985 to mid-1992, Appellants

conspired to, and in fact did distribute approximately 1000

kilograms of cocaine in the New Orleans metropolitan area and, in

furtherance of the conspiracy, committed murders, attempted

murders and other violent crimes.          Appellant Glenn Metz, aided by

his wife Danielle Metz, was the main organizer, supervisor and

manager of a group of individuals known as the "Metz

Organization."   The positions occupied by the other conspirators

included, inter alia, "cocaine distributor" (Glenn Metz, Danielle

Metz, Moore and Sterling); "payment collector;" "cocaine and cash

courier" (Danielle Metz and Tolliver); "gunman and enforcer"

(Arthur, Elwood and Helmstetter); and "firearms procurer and

storer" (Glenn Metz, Arthur, Elwood, Helmstetter, Moore and

Sterling).   Specific facts regarding the conspiracy will be

enumerated as necessary to aid in our analysis.

                          II.    PRE-TRIAL ISSUES

A.   Motion to Suppress

     Appellant Helmstetter asserts that his Fourth Amendment

rights were violated when officers seized certain letters he sent

to Appellant Elwood, and asks us to overturn the district court's

denial of his motion to suppress.


                                       3
     1.   Standard of Review

     "We consider the evidence in the light most favorable to the

prevailing party when we review the granting of a motion to

suppress.    The district court's factual findings are accepted

unless they are clearly erroneous.    Questions of law are reviewed

de novo.".    United States v. Richard, 994 F.2d 244, 247 (5th Cir.

1993).

     2.   Analysis

     The district court found that Helmstetter lacked standing to

challenge the search because seven of the eight letters were

discovered and seized pursuant to a search warrant executed at

Appellant Elwood's residence.    The court further found that

Helmstetter was incarcerated at the time of the search and "made

no showing that he had a legitimate expectation of privacy as to

these letters that were taken from Elwood's residence."    The

motion to suppress was denied as to the final letter because

"that letter itself was the subject of a search warrant...and

Defendant has made no showing that the warrant in question was

defective in any way."

     Helmstetter had no expectation of privacy once the letters

were received by Elwood.    Appellant cites United States v.

Pierce3 and United States v. Koenig,4 for the proposition that,

as the sender of letters via United States mail, he had a


3
     959 F.2d 1297, 1303 (5th Cir. 1992), cert. denied, 113 S.Ct.
621 (1992).
4
     856 F.2d 843, 846 (7th Cir. 1988).

                                  4
legitimate expectation of privacy in their contents.   Appellant,

however, ignores the fact that the letters were not in transit

when seized.    In fact, the letters had been received, opened and

presumably read by Elwood.    Helmstetter has failed to show that

he had any expectation of privacy once the letters left the

custody of the United States Post Office, and were received by

their intended recipient.5

B.   Reciprocal Discovery and Abuse of Grand Jury Process

     Appellant Arthur contends that the district court abused its

discretion by compelling him to engage in reciprocal discovery

with the government, and that, as a result, the government came

into possession of certain documents pertaining to his alibi

defense.    According to Arthur, the government was not entitled to

discover these documents because it failed to request notice of

any alibi defense in accordance with Fed. R. Crim. P. 12.1.

Arthur further contends the government used this information--

that allegedly substantiated an alibi to the government's

allegation that he participated in the crimes referred to as the

Earhart murders--to subpoena certain witnesses before the grand

jury, and thereby abused the grand jury process.

     1.    Reciprocal Discovery



5
     Cf. United States v. Jenkins, 46 F.3d 447, 456 (5th Cir.
1995)("[I]t was patently unreasonable for Appellees to have any
expectation of privacy vis-a-vis Boyd [the intended recipient of
the videotapes]. He had unlimited access to the videotapes,
absolute dominion and control over the videotapes and no direct
supervision, or indeed any fellow employees in the geographic
vicinity.").

                                  5
     "We review discovery rulings for abuse of discretion and

will order a new trial only where a party demonstrates prejudice

to his substantial rights."   United States v. Deisch, 20 F.3d

139, 154 (5th Cir. 1994).   Fed. R. Crim. P. 16(b)(1)(A) provides

in relevant part,

     If the defendant requests disclosure under subdivision
     (a)(1)(C) or (D) of this rule, upon compliance by the
     government, the defendant, on request of the
     government, shall permit the government to inspect and
     copy or photograph books, papers, documents...which are
     within the possession, custody, or control of the
     defendant and which the defendant intends to introduce
     as evidence in chief at the trial.

There is no dispute that Arthur requested and accepted discovery

from the government under the initial indictment.      However, it is

also plain that the government did not request reciprocal

discovery until after the superseding indictment had been issued.

Arthur contends that, for Rule 16 purposes, a superseding

indictment cuts off any right the government may have had to

reciprocal discovery under the initial indictment.      Under this

theory, because he did not request further discovery from the

government under the superseding indictment, he had no obligation

to provide the reciprocal discovery requested.      This appears to

be a matter of first impression, but can be easily disposed.

     Rule 16 provides no support for Arthur's contention.      In

fact, Rule 16 creates a duty of continuing disclosure.       See Fed.

R. Crim. P. 16(c).   The district court found that the government

satisfied its burden by supplying all defense counsel with lists

of tapes and exhibits...pursuant to both the original Indictment

and the Superseding Indictment."       Appellant does not deny that he

                                   6
accepted discovery from the government, and we see no reason to

distinguish between the indictment and the superseding indictment

for purposes of the reciprocal discovery requirement.

     2.   Abuse of Grand Jury Process

     "The law is well settled in this circuit that while the

Government may not use the grand jury in place of discovery for

the purpose of preparing a pending indictment for trial, it may

continue with an investigation."       United States v. Ruppel, 666

F.2d 261, 268-69 (5th Cir. 1982), cert. denied, 458 U.S. 1107,

102 S.Ct. 3487 (1982).   The grand jury process is entitled to a

presumption of regularity which is not easily overcome.       See e.g.

Beverly v. United States, 468 F.2d 732, 743 (5th Cir. 1972).      In

the instant case, it is plain that there was no abuse of the

grand jury process.   As set out by the government, "it appeared

that appellant Arthur intended to use documents from the Seattle

Travelers Aid Society that appeared to have been fraudulently

altered to support his alibi defense to the Earhart Expressway

shootings...the grand jury was investigating whether the

documents were false or had been altered, and, if so was

endeavoring to determine the identities of the culpable persons."



     Clearly, in a conspiracy of the size and scope of the one

indicted herein, the grand jury could be expected to follow up on

evidence which tended to implicate additional co-conspirators or

indicate that additional crimes had occurred.      Arthur has made no

showing that the grand jury's inquiry was not part of a


                                   7
legitimate investigation into a possible additional crime, nor

has Arthur shown that he was prejudiced by the investigation.

     Arthur was able to present his alibi defense at trial.      In

addition, the primary focus of the government's impeachment of

his alibi--the alteration of the documents--was evident on the

face of the documents, and therefore readily discoverable without

grand jury process.   The grand jury investigation only sought

information on a putative crime which came to light during the

discovery process, it was not used as a substitute for discovery.

Arthur falls well short of the burden necessary to rebut the

grand jury's presumption of regularity.   The district court's

ruling was not clearly erroneous.

C.   Prejudice from Joint Trial

     For the first time on appeal, Appellant Helmstetter contends

that he was deprived of a fair trial because he was tried with

the other defendants.   The Federal Rules of Criminal Procedure

require that "requests for a severance of charges or defendants

under Rule 14" must be raised prior to trial.   Fed. R. Crim. P.

12(b)(5).   "Failure by a party to...make requests which must be

made prior to trial...shall constitute waiver thereof, but the

court for cause shown may grant relief from the waiver."   Fed. R.

Crim. P. 12(f).6   Helmstetter has not shown any cause for his

6
     We note that some courts have conducted reviews for plain
error where Rule 12(f) waiver has occurred. See United States v.
Nuñez, 19 F.3d 719, 723 n. 10 (1st Cir. 1994). While we do not
decide whether the language of Rule 12(f) mandates such a review,
Helmstetter has failed to show "plain error" as that term is
defined in this circuit. See United States v. Calverley, 37 F.3d
160 (5th Cir. 1994)(en banc).

                                  8
failure to request a severance prior to trial, and therefore we

need not address the merits of his argument.7

D.   Trial of Moore as an Adult

     Appellant Moore insists that the provisions of the Juvenile

Delinquency Act8 (JDA) deprived the district court of

jurisdiction over him, or, in the alternative, that the district

court failed to instruct the jury that conduct prior to Moore's

eighteenth birthday could not be used to assess his guilt.

Appellant failed to raise these issues below, so our review is

for plain error.     See United States v. Calverley, 37 F.3d at 162.

However, to the extent that Moore's contentions are

jurisdictional, they may be raised at any time.     See, Fed. R.

Crim. P. 12(b)(2).    Whether a defendant can be tried for a



7
     Helmstetter relies on United States v. Washington, 550 F.2d
320, 328 (5th Cir. 1977), cert. denied, 434 U.S. 832, 98 S.Ct.
116 (1977), for the proposition that an appellant who fails to
request a severance "either before or during the trial...must
demonstrate actual prejudice resulting from the failure to sever
his trial from that of his co-defendant." Id. at 328. Although
Rule 14(f) was extant at the time Washington was decided, we
neither mentioned, nor applied the plain language of the rule
therein. However, even if we were to address the merits of
Helmstetter's claim under the Washington standard, he has failed
to prove actual prejudice. As stated in Washington, "[t]he law
in this circuit is clear that `[a] defendant cannot claim
prejudice from failure to sever merely because his likelihood of
acquittal is not as great in a joint trial as in a separate
trial.'" Washington, 550 F.2d at 328. If any prejudice resulted
from the joint trial, it was ameliorated by the trial judge's
instruction to the jury to assess the guilt of each defendant
separately. See United States v. Bermea, 30 F.3d 1539, 1572
(5th Cir. 1994), cert. denied, ___ U.S. ___, 115 S.Ct. 1113
(1995)("Any prejudice created by a joint trial can generally be
cured through careful jury instructions.").
8
     18 U.S.C. §§ 5031-5042.

                                   9
conspiracy which existed prior to his eighteenth birthday is a

matter of first impression in this circuit.

     The JDA requires the Attorney General to certify that "there

is a substantial Federal interest in the case or the offense to

warrant the exercise of Federal jurisdiction," and that one of

three factors is satisfied before proceeding against any

juvenile9 in federal court.   18 U.S.C. § 5032.   This

certification requirement is jurisdictional, and a juvenile may

not be prosecuted in federal court absent certification.     Id.;

see also United States v. Wong, 40 F.3d 1347, 1363 (2nd Cir.

1994), cert. denied, 63 U.S.L.W. 3873 (1995).     Moore became

involved in the instant conspiracy before his eighteenth

birthday,10 but was indicted after his eighteenth birthday.11

Moore contends that because the majority of his involvement in

the conspiracy occurred before his eighteenth birthday, absent

Attorney General certification the district court was without




9
     "Juvenile" is defined at 18 U.S.C. § 5031 as,

     [A] person who has not attained his eighteenth
     birthday, or for the purpose of proceedings and
     disposition under this chapter for an alleged act of
     juvenile delinquency, a person who has not attained his
     twenty-first birthday, and "juvenile delinquency" is
     the violation of a law of the United States committed
     by a person prior to his eighteenth birthday which
     would have been a crime if committed by an adult or a
     violation by such a person of section 922(x).
10
     Moore turned 18 on October 3, 1990.
11
     Moore was originally indicted on August 7, 1992, the
superseding indictment was returned on May 14, 1993.

                                10
subject matter jurisdiction over him.   Moore's assertion is

unavailing.

     Although the crime of conspiracy is "complete" at the moment

the deal is struck, it is a continuing crime.

     It is well established that federal courts have
     jurisdiction over conspiracies begun while a defendant
     was a minor but completed after his eighteenth
     birthday. "The [JDA] does not...prevent an adult
     criminal defendant from being tried as an adult simply
     because he first became embroiled in the conspiracy
     with which he is charged while still a minor...."

United States v. Wong, 40 F.3d at 1365 (quoting United States v.

Spoone, 741 F.2d 680, 687 (4th Cir. 1984)); United States v.

Doerr, 886 F.2d 944, 969 (7th Cir. 1989)("[T]he protections of

the Juvenile Delinquency Act are designed `to guarantee certain

basic rights to juveniles who come within Federal jurisdiction.'

Thus the protections of the Act are not applicable to a

defendant...who is not a juvenile and has not committed an act of

juvenile delinquency.").   However, for the defendant to be

charged with a conspiracy that transcends his eighteenth

birthday, he must do something to ratify his involvement in the

conspiracy after he reaches the age of majority.   See United

States v. Maddox, 944 F.2d 1223, 1233 (6th Cir. 1991), cert.

denied, 502 U.S. 992, 112 S.Ct. 610 (1991),

     [A]n eighteen year-old who continues to participate in
     a conspiracy after his eighteenth birthday commits an
     act in violation of law after his birthday. We do not
     believe, however, that a person who does absolutely
     nothing to further the conspiracy or to reaffirm
     membership in it after his eighteenth birthday can be
     held criminally liable as an adult in federal court.




                                11
The majority rule, that we now adopt, is that after he turns 18,

a defendant may be tried for a conspiracy which temporally

overlaps his eighteenth birthday--if the government can show that

the defendant ratified his involvement in the conspiracy after

reaching majority.   We must determine whether there is sufficient

evidence to show Moore's ratification of the conspiracy after his

eighteenth birthday.

     After conducting a thorough review of the record, we find

that there was sufficient evidence for the jury to conclude Moore

ratified his involvement in the conspiracy after his eighteenth

birthday.   The government adduced numerous post-October 3, 1990

transcripts of intercepted telephone conversations between Moore

and several co-conspirators wherein Moore made obvious references

to, and provided instructions regarding the sale of drugs and the

handling of proceeds from drug crimes.    Moore was also

intercepted telling both Danielle and Glen Metz that he had been

chased by several persons, and asked both of them to procure a

firearm for his protection.   In addition, during the August 9,

1992 execution of a search warrant at the apartment he shared

with co-conspirator Sterling, a handgun, ammunition and a

notebook containing records of drug transactions were found in

his bedroom.   Not only is the post-eighteenth birthday evidence

sufficient to establish ratification of the conspiracy, but,

standing alone, this evidence was sufficient for the jury to find

Moore guilty of the Count I conspiracy.




                                12
     The circuits are split on whether the district court must

instruct the jury to disregard evidence of pre-eighteen conduct

when assessing guilt.12   However, because we find that the post-

12
      Compare United States v. Maddox, 944 F.2d at 1233,

     [T]he government must make a threshold demonstration
     that the defendant who joined a conspiracy prior to his
     eighteenth birthday "ratified" his membership in that
     conspiracy after his eighteenth birthday. He cannot be
     held liable for pre-eighteen conduct, but such conduct
     can, of course, be relevant to put post-eighteen
     actions in proper context.

and United States v. Spoone, 741 F.2d 680, 687 (4th Cir. 1984),
cert. denied, 496 U.S. 1162, 105 S.Ct. 917 (1985),

     The jury was entitled to assess this testimony in light
     of other evidence showing that Rusty had known of the
     auto theft scheme since its inception. There is simply
     no basis to believe that the jury convicted Rusty of
     conspiracy solely because of his pre-eighteenth
     birthday activity, for the trial court repeatedly
     instructed the jury that it could not consider the
     juvenile acts as evidence of Rusty's guilt.

(citations omitted); with United States v. Wong, 40 F.3d at 1368,

     We conclude that the defendant's age at the time the
     substantive RICO or RICO conspiracy offense is
     completed is the relevant age for purposes of the JDA,
     and that an adult defendant may properly be held liable
     under RICO for predicate offenses committed as a
     juvenile.

and United States v. Doerr, 886 F.2d at 969-70,

     The district court did not err in refusing to give the
     requested instruction. Contrary to Dale Doerr's
     assertion, the Fourth Circuit in Spoone did not
     explicitly "approve" an instruction of the type he
     requested.

                            M   M     M   M

     [O]nce it is established that certain acts of the
     charged offense occurred after the defendant's
     eighteenth birthday, it is appropriate for the entire
     case to be tried in adult court, in accordance with the

                                    13
eighteenth birthday evidence was sufficient to support the jury's

verdict, Moore cannot show that the omission of the jury

instruction affected his substantial rights, and therefore cannot

establish "plain error."13

E.   Brady Material

     Helmstetter argues that the government violated his rights

under Brady by failing to disclose certain documents created by

Detective Dennis Thornton of the Jefferson Parish Sheriff's

Office (JPSO) in connection with his investigation of the Earhart

Expressway shootings.   The district court, pursuant to a subpoena

issued by another Appellant which the government subsequently

moved to quash, examined the entire JPSO file, determined that

there was not any Brady material therein, and concluded that

"Defendant was not entitled these documents which were part of an

on-going criminal investigation."



     adult rules of procedure and evidence. The court in
     Cruz therefore held that, once sufficient evidence has
     been introduced to allow a jury reasonably to conclude
     that a defendant's participation in a conspiracy
     continued after the defendant reached the age of
     eighteen, then the defendant may be tried as an adult.
     Moreover, at the adult trial, the government's
     introduction of evidence is to be limited only by the
     Federal Rules of Evidence.

(citations omitted); and United States v. Cruz, 805 F.2d 1464,
1476 (11th Cir. 1986), cert. denied, 481 U.S. 1006, 107 S.Ct.
1631 (1987)(same).
13
     See United States v. Calverley, 37 F.3d at 164 ("Finally to
be reviewable under this [plain error] standard an obvious legal
error must affect substantial rights. Olano counsels that in
most cases the affecting of substantial rights requires that the
error be prejudicial; it must affect the outcome of the
proceeding.").

                                14
     The Supreme Court has recently restated the standard for

consideration of a Brady claim.     See Kyles v. Whitley, 115 S.Ct.

1555 (1995).

     Bagley held that regardless of request, favorable
     evidence is material, and constitutional error results
     from its suppression by the government, "if there is a
     reasonable probability that, had the evidence bee
     disclosed to the defense, the result of the proceeding
     would have been different."

Id. at 1565.

     Bagley's touchstone of materiality is a "reasonable
     probability" of a different result, and the adjective
     is important. The question is not whether the
     defendant would more likely than not have received a
     different verdict with the evidence, but whether in its
     absence he received a fair trial, understood as a trial
     resulting in a verdict worthy of confidence. A
     "reasonable probability" of a different result is
     accordingly shown when the Government's evidentiary
     suppression "undermines confidence in the outcome of
     the trial."

Id. at 1566.   Appellant need not show that "after discounting the

inculpatory evidence in light of the undisclosed evidence, there

would not have been enough left to convict," nor is a harmless

error analysis applicable once a Bagley error is found.    Id.

Finally, we are compelled to consider the suppressed evidence

"collectively, not item-by-item."      Id. at 1567.

     We have reviewed the report that Helmstetter contends should

have been disclosed, and, like the district court, find no Brady

material therein.   However, even if we were to find that the

report tended to exculpate Helmstetter, the exculpatory evidence

contained therein was of such an ineffectual nature that it

cannot be considered "material" as that term is defined in Kyles

v. Whitley.    In terms of the Kyles analysis, we find the failure

                                  15
to disclose the report in no way undermined confidence in the

verdict.

                        III.    JURY SELECTION

A.   Voir Dire Regarding Pre-trial Publicity

     Glenn Metz and Helmstetter claim that they were denied a

fair trial because of "massive" pre-trial publicity, and that the

district court failed to conduct adequate voir dire to ascertain

whether the jury was truly fair and impartial.   We review under

the standard of United States v. Chagra, 669 F.2d 241, 249-50

(5th Cir. 1982), cert. denied, 459 U.S. 846, overruled on other

grounds, Garrett v. United States, 471 U.S. 773 (1985).     Neither

Appellant presents evidence of actual prejudice attributable to

the publicity so we need not address the first Chagra factor.

Only 21 of 86 prospective jurors had any knowledge of the case

due to pre-trial publicity, and not one of the 21 actually served

so the remaining Chagra factors are not satisfied.   The district

court's voir dire was clearly adequate to insure an untainted

jury.

B.   Batson Challenge

     Tolliver and Helmstetter, both of whom are black, contend

that the government used six preemptory challenges to exclude

five prospective black jurors and one black alternate for

racially discriminatory reasons.

     1.    Standard of Review




                                   16
     An allegation of racial discrimination contrary to the

holding of Batson v. Kentucky14 mandates a three stage inquiry.

     (1) The defendant establishes a prima facie case by
     raising an inference that the prosecution struck
     potential jurors solely because of race; (2) The burden
     then shifts to the prosecution to articulate
     legitimate, clear, and reasonably specific explanations
     for each of the challenged strikes. At this stage, the
     prosecution need only give a facially valid
     explanation; (3) At the third stage, the trial court
     determines whether the defendant has proven purposeful
     discrimination. The appellate court reviews this
     finding for clear error, giving great deference to the
     trial court's finding that the prosecutor's explanation
     was credible.

United States v. Wallace, 32 F.3d 921, 925 (5th Cir. 1994)

(citations omitted).

     2.   Analysis

     After jury selection, Appellant Danielle Metz, on behalf of

all the defendants, raised the Batson issue by requesting that

the court inquire into the government's reasons for exercising

five of its twelve preemptory challenges to excuse black jurors.

The government offered the following explanations:    1)   The first

venireman excused was "an older woman and appeared disinterested

and was not paying attention....Because of her long term

employment as school cafeteria worker we thought she might be

overly sympathetic to young defendants;"   2)   The second

venireman was excused because of potential antagonism to the

government stemming from a "convict[ion] of a simple battery

about twenty-five years ago.   He said at that time he was not

treated fairly by the justice system;"   3)   The third venireman

14
     476 U.S. 79, 86, 106 S.Ct. 1712, 1717 (1986).

                                17
was excused because of employment with a cellular telephone

company.   "From experience [the government] felt that many of

those businesses are dependent on drug dealers as

customers....Those companies are often aware that these

individuals are getting the phones, and payments are often made

in cash and they continue to do business with them and even

encourage that business;"     4)   The fourth venireman was excused

because "her brother was convicted of murder....We felt this

would tend to make her more sympathetic to defendants who might

be charged in those counts involving homicides and antagonistic

toward the government."    In addition, the juror had read several

articles pertaining to the alleged crimes;     5)   The fifth

venireman excused "also appeared somewhat disinterested."       In

addition, "she lived on Cambronne Street which is the area where

the government witness Lewis Gibbs resides.     A lot of the

activity of the Metz organization took place in this area.       A

number of individuals who reside there will come up during the

course of the trial;"    6)   The sixth venireman was excused

because she "indicated that her sister had recently been arrested

for narcotics charge [sic] and we felt this would make her

antagonistic toward the government."

     Each reason asserted by the government is a facially

legitimate and non-discriminatory reason for excusing the

referenced juror.    Appellants made no further assertions of

discrimination, and did not challenge any of the reasons stated

by the government.    There was no clear error.


                                   18
                       IV.   ISSUES AT TRIAL

A. Exclusion of Pre-surgery Statements

     1.   Statement of Wilfred Carr

     Helmstetter and Arthur contend that they were denied their

Sixth Amendment rights to compulsory process and confrontation by

the exclusion of Wilfred Carr's pre-surgery statement.     Carr was

shot during the Earhart expressway murders.     At the hospital,

while waiting on a gurney outside the operating room, Carr was

interviewed by JPSO Detective Dennis Thornton.     The transcript of

the recorded interview sets forth, in relevant part,

     Q:    And you drove from the Phoenix [Bar] down Earhart?
     A:    Ah! huh (positive response)

     Q:    What part of Earhart, did you get to Clearview yet?
     A:    No, sir.

     Q:    Okay you passed Hickory though, right?
     A:    (inaudible)

     Q:    What lane were you in Wilfred, you remember
     A:    Ah! Ah! (negative response)

     Q:    The bullets came through the door?
     A:    Yea.

     Q:    Did you see what kind of vehicle it was?
     A:    No.

     Q:    Did it come by slow?
     A:    Fast.

     Q:    Fast! Was it speeding?
     A:    Ah! huh (positive response)

     Q:    Could you see if it was a car or a truck?
     A:    I couldn't tell.

     Q:    Can you think of anything else now Wilfred?
     A:    Ah! Ah! (negative response)




                                  19
Carr testified that he did not remember talking to anyone at the

hospital the night of the shooting.    He did, however, testify

that after the shooting had stopped, he looked up and saw

Helmstetter and Arthur, each armed with an AK-47, hanging out of

the window of a black Ford Taurus station wagon.    No attempt was

made to impeach Carr with his prior statement.

     During the Defendant's case, on direct examination of

Detective Thornton, Helmstetter, without explanation or

foundation, attempted to introduce the transcript of the Carr

interview.   The government lodged a hearsay objection to the

introduction of the transcript on the ground that, due to Carr's

medical condition, the statement lacked reliability.     Helmstetter

asserted that he was attempting to introduce the report to rebut

Carr's testimony that he was not interviewed on the night of the

shooting.    The government offered to stipulate that Carr was

interviewed by Detective Thornton on the night of the shooting,

but the stipulation was rejected by defense counsel.15

     Helmstetter and Arthur now assert four grounds upon which

they contend the trial court should have admitted the statement.

Appellants' assert that it constituted a "prior inconsistent

statement" (Fed. R. Evid. 613); an "excited utterance," (Fed. R.

Evid. 803(2)); "dying declaration," (Fed. R. Evid. 804(b)(2)) and

that the district court acted inconsistently by admitting the


15
     In fact, the court asked Detective Thornton, in the presence
of the jury, whether he had interviewed Carr on the night of the
shooting. Thornton responded affirmatively, and stated that he
had interviewed Carr while he was awaiting surgery.

                                 20
pre-surgery statement of Appellant Elwood, but excluding the pre-

surgery statement of Carr.

     a.   prior inconsistent statement

     As we have stated previously,

          It is hornbook law that evidence of prior
     inconsistent statements of a witness may be admitted to
     impeach that witness. The prior statements may have
     been oral and unsworn, and "the making of the previous
     statements may be drawn out in cross-examination of the
     witness, or if on cross-examination the witness had
     denied making the statement, or has failed to remember
     it, the making of the statement may be proved by
     another witness."

United States v. Sisto, 534 F.2d 616, 622 (5th Cir. 1976).

However, while Appellants might have been permitted to question

Detective Thornton on whether he interviewed Carr on the night of

the shooting, no foundation was laid during the cross-examination

of Carr which would have permitted inquiry into the substance of

the statement.    Therefore, absent a hearsay exception, the

substance of the statement was not admissible during the

examination of Detective Thornton.

     b.   hearsay exceptions

     Appellants second and third reasons were never presented to

the trial judge, and therefore can be reviewed only for plain

error.    On the basis of the record, the statement falls under

neither the "excited utterance" nor "dying declaration"16

exceptions to the hearsay rule.

     c.   consistency between trial court's rulings

16
     The dying declaration exception is applicable where the
witness is unable to testify, and therefore inapplicable to this
case. See Fed. R. Evid. 804(b)(2).

                                  21
     Appellants' final argument is also easily disposed because

Appellants have failed to show inconsistency in the district

court's evidentiary rulings.    First, Elwood's statement, by

definition, is an admission of a party opponent, and therefore

not hearsay.    Fed. R. Evid. 801(d)(2).   Second, even if Elwood's

statement could be considered hearsay, no objection was ever made

to its admission.

     2.    Ulyes White

     Helmstetter also argues that the pre-surgery statement of

Ulyes White, another victim of the Earhart Expressway shootings,

was improperly excluded.    Appellant sought admission of the

transcript of the recorded statement immediately prior to seeking

admission of the Carr transcript.     The district court excluded

the White transcript for the same reasons that the Carr

transcript was excluded, and we affirm the district court on

largely the same grounds.

     Helmstetter asserts that the statement was admissible as

either a dying declaration17 or an excited utterance.    However,

neither of these exceptions to the hearsay rule was voiced at

trial, and, as a result, we have no foundation for determining

whether the necessary requisites of either exception was met.

For example, we do not know the extent of White's wounds, and

therefore do not know whether he spoke with belief of impending

death.    See Fed. R. Evid. 804(b)(2).   In fact, the evidence


17
     Unlike Carr, White died prior to trial of causes unrelated
to the Earhart shootings, and was therefore unavailable.

                                 22
suggests the contrary, because Carr testified that White was able

to run for help after the shooting.     Neither do we know whether

White was still under the "stress of excitement" caused by the

shooting at the time of the interview.     See Fed. R. Evid. 803(2).

B.   Mid-Trial Publicity

     Glenn Metz argues that the district court erred by denying a

motion for mistrial based on mid-trial publicity.    A two-step

inquiry is necessary to assess whether voir dire is necessary

because of mid-trial publicity.

     A court must first look at that nature of the news
     material in question to determine whether it is
     innately prejudicial; factors such as the timing of the
     media coverage and its possible effects on legal
     defenses are to be considered. Second, the court must
     ascertain the likelihood that the publicity has in fact
     reached the jury. The prominence of the coverage and
     the nature and number of warnings against viewing the
     coverage become relevant at this stage of the inquiry.

United States v. Manzella, 782 F.2d 533, 542 (5th Cir. 1986),

cert. denied, 476 U.S. 1123, 106 S.Ct. 1991 (1986)(citations

omitted).   However, "[t]he trial judge has broad discretion in

ruling on the issue of prejudice resulting from a jury's exposure

to news articles concerning a trial."     United States v. Aragon,

962 F.2d 439, 443 (5th Cir. 1992).     "It is for the trial judge to

decide at the threshold whether news accounts are actually

prejudicial; whether the jurors were probably exposed to the

publicity and whether jurors would be sufficiently influenced by

bench instructions alone to disregard the publicity."     Gordon v.

United States, 438 F.2d 858, 873 (5th Cir. 1971), cert. denied,

404 U.S. 828, 92 S.Ct. 139 (1971).


                                  23
     On the second day of trial, Appellant Arthur requested a

mistrial on behalf of all defendants, due to television and

newspaper coverage of the first day of trial.   The district court

denied the motion stating, "I am aware of what publicity there

was on the case yesterday.   I am aware what was in the paper this

morning.   I am aware what was on television....I am convinced

that at this time there is no reason to grant a mistrial for

there is no suggestion that the jury has been influenced by

public publicity."   No Appellant requested that the court conduct

voir dire regarding the publicity.

     The government contends, and Glen Metz does not dispute,

that the publicity complained of was basically an accurate

portrayal of opening argument and of the testimony at the first

day of trial.   Therefore, Appellant has failed to show that the

publicity was "innately prejudicial."   Second, unlike the

authority relied upon by the Appellant, the district court herein

strongly and consistently admonished the jury to avoid any press

coverage of the trial.18   After jury selection, the court

admonished the jury,

          Now, during the course of the trial you will
     receive all the evidence you may properly consider to

18
     Compare United States v. Herring, 568 F.2d 1099, 1104 (5th
Cir. 1978)(Instruction cautioning jury to "not pay attention to
anything outside the courtroom" inadequate to prevent prejudice)
with United States v. Arzola-Amaya, 867 F.2d 1504, 1514 (5th Cir.
1989), cert. denied, 493 U.S. 933, 110 S.Ct. 322
(1989)(Instruction cautioning jury the "You are not permitted to
read about it in the newspaper and you are not permitted to watch
or listen to anything that is broadcast about the trial on
television or radio" was "adequate safeguard[] to ensure that
appellants received a fair trial free from prejudice.").

                                 24
     decide the case. Don't attempt to gather any
     information on your own which you think might be
     helpful. Don't engage in outside reading on the case.
     Don't attempt to visit any places mentioned in the case
     and don't in anyway try to learn about this case
     outside the courtroom.

          Now that the trial has begun you must not read
     about it in the newspaper or watch or listen to
     television or radio reports about what is happening.
     The reasons for these rules, as I am certain you will
     understand, is that your decision in this case must be
     based solely on the evidence that is presented at
     trial.

After the first day of trial, the court admonished the jury,

          I again remind you, also, most significantly that
     you refrain from watching any television news reports
     that might cover this trial and refrain from reading
     anything in the newspaper that might be written
     covering this trial. As you recall when I told you
     yesterday that I am relying on you to more or less lock
     yourselves up at home, if you will, with regard to
     steering clear of any newspaper reports or news reports
     that might cover this trial and please have anyone who
     lives in your household with you make sure that they
     cooperate in that effort.

     Appellant has failed to show that the trial publicity was

"innately prejudicial," and that the admonishments by the trial

judge were not appropriate to insure a fair and prejudice free

trial.

C.   Motion to Depose Witness

     Arthur appeals the denial of his Federal Rule of Criminal

Procedure 15(a) motion to depose an indispensable witness.    On

the eighth day of trial, Arthur sought the court's permission to

depose Earl Castain, a witness who would have allegedly

corroborated Arthur's alibi defense to the Earhart shootings.19

19
     As an initial matter, we doubt the importance of Castain's
testimony. Although Arthur asserts in his brief that Castain

                                25
According to Arthur, counsel had been attempting to locate

Castain since the return of the superseding indictment.    Castain

was allegedly employed on a ship which, at the time of trial, was

moored off the island of Diego Garcia, in the Indian Ocean.

Arthur sought to take the deposition telephonically, after having

the ship's master swear Castain.    The district court denied

Arthur's motion, stating in relevant part,

     Under the circumstances presented to the court in this
     matter, the court finds that "exceptional
     circumstances" within the meaning of Rule 15(a) of the
     Federal Rules of Criminal Procedure did not exist to
     justify the taking of Mr. Castain's deposition.
     Defendant Arthur's request to take Mr. Castain's
     deposition was untimely and, it would have been
     difficult, if not impossible, within the available time
     constraints, for the Government to confirm the
     identification and reliability of the potential
     witness. Further, the court was unaware of any person
     authorized to administer the requisite oath to Mr.
     Castain and the court on such short notice would not
     commission such a person due to lack of reliable and
     trustworthy indicia.

(emphasis supplied).

     Rule 15(a) provides in relevant part,


would testify that he saw Arthur on an April 4, 1990 airline
flight, in fact, the proffer only states that Castain would
testify that

     He is a seaman by trade and once in 1990 when he was
     flying from New Orleans to Seoul, Korea to pick up a
     ship...he recalls Arthur on the same flight. Arthur
     did not travel to Korea, but Castain is not sure where
     he last saw him.

Notable is what the proffer does not include. It does not
specify that Castain would testify to the April 4th date, and it
does not specify that Castain saw Arthur travel all the way to
Seattle, Washington. In fact, the airline tickets offered by
Arthur reflect that Castain and "Willis Mitchell"-- according to
Arthur he flew under an alibi--departed New Orleans to Memphis,
Tennessee.

                               26
     Whenever due to exceptional circumstances of the case
     it is in the interest of justice that the testimony of
     a prospective witness of a party be taken and preserved
     for use at trial, the court may upon motion of such
     party and notice to the parties order that testimony of
     such witness be taken by deposition.

"The word `may' signifies that the district court retains broad

discretion in granting a Rule 15(a) motion and that the court

should review these motions on a case-by-case basis, examining

whether the particular characteristics of each case constitute

`exceptional circumstances.'"   United States v. Dillman, 15 F.3d

384, 389 (5th Cir. 1994), cert. denied, 115 S.Ct. 183 (1994).

"The district court decides when `exceptional circumstances'

exist, subject to appellate review for abuse of discretion."

United States v. Aggarwal, 17 F.3d 737, 741-42 (5th Cir. 1994).

     We find that the district court was well within its

discretion in determining that exceptional circumstances did not

exist.   As discussed at footnote 19 above, Castain's testimony

was of questionable value to the defense case.    Further, there is

no showing that, had the deposition been taken, it would have

been admissible at trial.   See Fed. R. Crim. P. 15(d) and Fed. R.

Evid. 804(a)(5).   Finally, the reliability of the telephonic

method of deposition in this matter was of serious concern.     As

stated by the district court, there was no way for the government

to verify the identification and reliability of the deponent.

     We have located only one reported case discussing the use of

a telephonic deposition--without any parties' attorneys being on-

site with the deponent--in a criminal case.    See United States v.

Ferrera, 746 F.2d 908, 913 (1st Cir. 1984)    In that case, the

                                27
denial of the request for telephonic deposition was affirmed.       We

do not believe that Arthur has provided a "strong showing of the

necessity of such a procedure,"20 nor has he shown that an

"exceptional circumstance" or "the interests of justice" mandated

the taking of the deposition.

D.   Judicial Misconduct

     Glenn Metz contends that his conviction should be reversed

because the district court failed to remain fair and impartial

while conducting the trial.     Specifically, Metz contends first

that the district court conducted an "ex parte conference" with

the prosecutors, and received "unidentified papers, ex parte, and

sua sponte."    Second, Metz contends that the district court

"refused to rule on [Elwood, Tolliver and Lawrence's double

jeopardy motions] until after the completion of the trial, for

the sole purpose of permitting the prosecution to illegally

display the 52 kilos of cocaine to the jury."     Third, that the

trial court "displayed a highly unprofessional and partial lack

of tolerance towards members of the defense."

     1.    Standard of Review

     Our standard of review to determine whether alleged judicial

conduct prejudiced an appellant's right to a fair trial is well

settled.    See United States v. Williams, 809 F.2d 1072, 1086 (5th

Cir. 1987), cert. denied, 484 U.S. 896, 108 S.Ct. 228 (1987),

20
     For example, although we recognize that Castain was beyond
the subpoena power of the court, there was no showing that
Castain would not voluntarily return to testify at the trial, nor
did Appellant explain why a more traditional deposition could not
have been conducted.

                                  28
     In reviewing these [judicial misconduct] claims, we are
     necessarily limited to the cold black and white of the
     transcripts. The life of the trial, in which gestures
     and intonations breathe more subtle meanings into the
     transcribed words, cannot be presented and escapes us.
     We must therefore scrutinize the record all the more
     carefully. The Second Circuit has described the task
     before us:

          Our role, however, is not to determine
          whether the trial judge's conduct left
          something to be desired, or even whether some
          comments would have been better left unsaid.
          Rather, we must determine whether the judge's
          behavior was so prejudicial that it denied
          [the appellants] a fair, as opposed to a
          perfect, trial.

(quoting United States v. Pisani, 773 F.2d 397, 402 (2nd Cir.

1985)); see also, United States v. Bermea, 30 F.3d at 1569,

     To rise to the level of constitutional error, the
     district judge's actions, viewed as a whole, must
     amount to an intervention that could have led the jury
     to a predisposition of guilt by improperly confusing
     the functions of judge and prosecutor. The judge's
     intervention in the proceedings must be quantitatively
     and qualitatively substantial to meet this test.

(citations omitted).

     2.   Ex Parte Conference and Documents

     Appellant has failed to point us to any portion of the

record indicating that the court conducted ex parte

communications with the prosecutors or improperly accepted ex

parte documents.21

     3.   Double Jeopardy Motion

     Metz next argues that the district court favored the

prosecution by withholding his ruling on Elwood, Tolliver and

21
     We know from the record that the district court conducted in
camera reviews of some documents, however, the court's discretion
to conduct such inspections is well settled.

                               29
Lawrence's double jeopardy motions until after trial to deprive

them of the opportunity to appeal an adverse double jeopardy

ruling as permitted under Abney v. United States, 431 U.S. 651

(1977).    However, the record makes clear that the double jeopardy

motions of Tolliver and Lawrence were not filed until after trial

began, and that the Elwood's motion was, in fact, denied prior to

trial.    Metz's argument is without foundation.

     4.     Trial Judge's Treatment of Defense Counsel and Witness

     Finally, Metz complains that the trial judge's treatment of

a defense witness and defense counsel deprived him of a fair

trial.    We initially note that none of the incidents cited by

Metz involved his attorney or witnesses.     We also note that

district judges can exercise broad discretion in maintaining the

pace and objectivity of the trial.      See e.g. United States v.

Wallace, 32 F.3d at 928,

     A federal district judge may comment on the evidence,
     question witnesses, bring out facts not yet adduced,
     and maintain the pace of the trial by interrupting or
     setting time limits on counsel. "Improper" comments by
     a trial judge do not entitle the defendant to a new
     trial unless the comments are error that is substantial
     and prejudicial to the defendant's case.

(citations omitted).

     Specifically, Metz complains that the district judge

irrevocably impinged on the fairness of the trial when he asked

the mother of one of the defendants--who was allowed to stay in

the courtroom after her testimony was completed--to leave the

courtroom during the questioning of her daughter, who was called

as a subsequent defense witness.      Apparently, the judge noticed


                                 30
that the spectator appeared to be signaling answers to her

daughter.22   While we fail to see how exclusion of a spectator

who is prompting another witness could rise to the level of

constitutional error, we find that the district court's

subsequent cautionary instruction alleviated any possible error

that had occurred.23

     Metz also complains of the district court's alleged "abuse"

of defense counsel.    We have reviewed those portions of the

transcript cited by Appellant, and conclude that the district

judge's conduct was well within constitutional boundaries, and in

no way affected Metz's right to a fair trial.        In addition, if

any error occurred as a result of the district judge's conduct

vis-a-vis defense counsel, it was ameliorated by the jury



22
     The judge stated,

     Excuse me. Now Mrs. Elwood, you may be doing it
     unconsciously, ma'am, but you're signaling answers by
     nodding your head up and down and side to side. Yes,
     ma'am, you. And so I am going to ask you to please
     leave the courtroom for the rest of the testimony.
23
     After a break, the judge instructed the jury,

     Ladies and gentlemen, you will recall before the break
     I asked defendant Elwood's mother to leave the
     courtroom because, as I mentioned, I thought she was
     signaling her head in negative and affirmative
     responses or shaking her head. As I mentioned when I
     asked her to leave, it might have been done
     subconsciously, which many people may do on hearing a
     question and having a tendency to indicate an
     answer...She has been invited to come back into the
     courtroom now, if she chooses to. Because it may have
     been a subconscious thing. I ask you not let my
     admonition to ask her to leave the courtroom to affect
     the credibility of the witness in this case.

                                 31
instruction24 that delineated his proper role in the

proceedings.25

E.   Improper Jury Instruction on Murder

     Helmstetter complains that the district court violated his

due process rights by improperly instructing the jury regarding

the murder count.   Helmstetter failed to voice this objection at

trial, and therefore our review is for plain error.     See United

States v. Parziale, 947 F.2d 123, 129 (5th Cir. 1991), cert.

denied, 503 U.S. 946, 112 S.Ct. 1499 (1992),

     Although Fed. R. Crim. P. 30 provides that a defendant
     waives his right to appeal the lack of a limiting
     instruction if he failed to request such an instruction
     when the testimony was admitted or when the court
     charged the jury, Fed. R. Crim. P. 52(b) provides
     th[at] "[p]lain errors or defects affecting substantial
     rights may be noticed [on appeal] although they were
     not brought to the attention of the trial court."
     Thus, by combining Rules 30 and 52 of the Federal Rules
     of Criminal Procedure, the courts have created a plain
     error standard of review....

While Helmstetter's brief is far from specific, it appears that

he is contending that the district court should have instructed

the jury on the elements of murder under Louisiana law rather

than allowing the jury to apply a generic definition of murder.

There does not appear to be any dispute that the district court


24
     In relevant part, the judge instructed the jury,

     Also, do not assume from anything I may have done or
     said during the trial that I have any opinion
     concerning any of the issues in this case. Except for
     the instructions to you on the law, you should
     disregard anything I may have said during the trial in
     arriving at your own findings as to the facts.
25
     See United States v. Bermea, 30 F.3d at 1571-72.

                                32
properly instructed the jury on the elements of 18 U.S.C. §

1959,26 the crime for which he was indicted.

     To win reversal under the plain error standard, Appellant

must show not only that a "plain" error occurred, but must also

show that the error "affected his substantial rights."   United

States v. Calverley, 37 F.3d at 162.   "[I]n most cases the

affecting of substantial rights requires that the error be

prejudicial; it must affect the outcome of the proceeding."    Id.

at 164.

     In the first instance, no plain error occurred because

federal courts typically require only a "generic" definition of

the underlying state crime in a RICO charge.   See United States

v. Orena, 32 F.3d 704, 714 (2nd Cir. 1994); United States v.

Bagaric, 706 F.2d 42, 62 (2nd Cir. 1983), cert. denied, 464 U.S.

840, 104 S.Ct. 133 (1983).   Second, no Appellant ever contended

that the Earhart Expressway shootings did not constitute murder,




26
          Title 18 United States Code section 1959 provides, in
relevant part,

     Whoever...for the purpose of gaining entrance to or
     maintaining or increasing position in an enterprise
     engaged in racketeering activity, murders, kidnaps,
     maims, assaults with a dangerous weapon, commits
     assault resulting in serious bodily injury upon, or
     threatens to commit a crime of violence against any
     individual in violation of the laws of any State or the
     United States, or attempts or conspires to do so, shall
     be punished--

          (1) for murder, by death or life
          imprisonment, or a find under this title or
          both....

                                33
therefore the district judge had no reason to believe that the

definition of the underlying state crime was at issue.

     Finally, even if we were to find that the district court had

committed plain error by failing to set out the elements of

murder, in no way were the Appellant's substantial rights

affected.   When two persons die while riding in a vehicle that is

shot over 150 times with automatic weapons, any conceivable

definition or element of murder has been satisfied.      An

enumeration of the elements of the crime could have in no way

have affected the verdict.

                        V.   DOUBLE JEOPARDY

     Appellant Elwood argues that the district court improperly

denied his pre- and post-trial motions to dismiss count one of

the indictment on double jeopardy grounds.

A.   Background

     Elwood argued that the count one conspiracy was the same

offense for which he had been previously convicted--along with

co-defendants William Barnes, Jr. and Ernest Marrero--of

conspiracy with intent to distribute cocaine, possession with

intent to distribute cocaine, and using and carrying firearms in

relation to a drug trafficking offense.27      The government does

not dispute that certain of the overt acts referred to in the




27
     We affirmed Elwood's prior conspiracy conviction in United
States v. Elwood, 993 F.2d 1146 (5th Cir. 1993) (Elwood I).

                                 34
superseding indictment were also overt acts in the Elwood I

conspiracy.28

     The district court denied Elwood's pre-trial motion to

dismiss on two bases.     First, under the five factor test we set

out in United States v. Marable, 578 F.2d 151, 154 (5th Cir.

1978),29 the district court found that the conspiracies were

separate.   Second, the court found that even if the conspiracies

were not separate, the double jeopardy exception in Brown v.

Ohio,30   was applicable.   The district court denied Elwood's

post-trial motion to dismiss and motion for a new trial on the

basis that, after having heard all of the evidence, the

conspiracies were clearly separate.



B.   Standard of Review



28
     E.g., the superseding indictment states,

     On or about July 12, 1991, a LaPlace, Louisiana,
     defendant GLENN METZ and GERALD ELWOOD, among others,
     possessed approximately two (2) kilograms of cocaine.


29
     Our examination of the record focuses upon these
     elements: (1) time, (2) persons acting as co-
     conspirators, (3) the statutory offenses charged in the
     indictments, (4) the overt acts charged by the
     government or any other description of the offense
     charged which indicates the nature and scope of the
     activity which the government sought to punish in each
     case, and (5) places where the events alleged as part
     of the conspiracy took place.

United States v. Marable, 578 F.2d at 154.
30
     432 U.S. 161, 169 n. 7, 97 S.Ct. 2221, 2227 n.7 (1977).

                                  35
     Double jeopardy issues are questions of law, thus our review

is plenary.31     As we have set out previously,

          The Supreme Court described the initial test for
     determining whether two offenses are the same for
     double jeopardy purposes in Blockburger v. United
     States. We ask "whether the offense charged in the
     subsequent prosecution `requires proof of a fact which
     the other does not.'" If "application of [Blockburger]
     reveals that the offenses have identical statutory
     elements or that one is a lesser offense of the
     other...the subsequent prosecution is barred." As
     recognized by the Supreme Court, however, Blockburger
     does not constitute the entire double jeopardy inquiry
     in the context of successive prosecutions. We also
     must test the second prosecution to determine whether
     it is barred under one of the narrowly defined
     exceptions....

United States v. Deshaw, 974 F.2d 667, 670 (5th Cir. 1992)

(footnotes omitted).     Appellant carries the initial burden of

showing that he has been subjected to double jeopardy.     See id.

     Once the Appellant successfully establishes his prima facie

claim, the burden shifts to the government to show by a

preponderance of the evidence that the indictment charges a crime

separate from the charge for which he was previously placed in

jeopardy.   Id.    The government may instead elect to show that the

subsequently indicted conduct falls into one of the narrowly

circumscribed exceptions to the double jeopardy bar.

C.   Analysis

     There is no question that Elwood has established a prima

facie claim of double jeopardy.     The Elwood I conspiracy took

place within the same time frame as the instant conspiracy (Metz


31
     See, e.g., United States v. Gonzales, 40 F.3d 735, 737 (5th
Cir. 1994), cert. denied, ___ U.S. ___, 115 S.Ct. 1716 (1995).

                                   36
conspiracy), involved common participants--albeit in Elwood I the

common characters appeared as unindicted co-conspirators, not co-

defendants--overt acts from the Elwood I conspiracy were listed

as overt acts of the Metz conspiracy and the statutory offenses

are identical.   While the government attempts to distinguish the

conspiracies on the basis of the Marable factors, it seems plain

to us that the Elwood I conspiracy is simply a small part of the

larger Metz conspiracy, and is therefore indistinguishable for

double jeopardy purposes.     See United States v. Deshaw, 974 F.2d

at 673-75.   We do find, however, that the so-called "due

diligence" exception set forth in Brown v. Ohio is applicable.

     In Brown v. Ohio, the Supreme Court stated,

     An exception may exist where the State is   unable to
     proceed on the more serious charge at the   outset
     because the additional facts necessary to   sustain that
     charge have not occurred or have not been   discovered
     despite the exercise of due diligence.

432 U.S. at 169 n.7, 97 S.Ct. at 2227 n.7.    Whether the Brown

exception can be utilized to avoid double jeopardy estoppel of

subsequent conspiracy prosecutions is a matter of first

impression in this Circuit.    We begin by addressing the

parameters of the exception.

     As stated by the Supreme Court,

          The rule established in Brown[v. Ohio], however,
     does have some exceptions. One commonly recognized
     exception is where all the events necessary to the
     greater crime have not taken place at the time the
     prosecution for the lesser is begun. This exception
     may also apply when the facts necessary to the greater
     were not discovered despite the exercise of due
     diligence before the first trial.



                                  37
Jeffers v. United States, 432 U.S. 137, 151-52, 97 S.Ct. 2207,

2216-17 (1977).    The Brown exception can be applied in two ways.

First, double jeopardy does not apply where the greater crime was

incomplete at the time the lesser charge was prosecuted.   This

was, in fact, the situation faced by the Supreme Court in Diaz v.

United States.32   Therein, the Court determined that Diaz could

be prosecuted for murder, despite his previous conviction for

assault and battery of the same victim, because the victim had

not died--and therefore the crime of murder had not been

committed--at the time of the assault and battery prosecution.

Under the second application of the exception, a person

prosecuted for a lesser included offense may be subsequently

prosecuted for the greater offense if the government, despite the

exercise of due diligence, did not have sufficient facts to

establish the greater crime.

     This case does not present a classic Diaz v. United States

situation where Elwood was tried for a lesser included offense

because the greater offense was not yet complete.   While the

conspiracy continued beyond Appellant's arrest in Elwood I, he

has remained in custody since his initial arrest.   Application of

the first exception in this situation would, in essence, allow

the exception to consume the rule.    For double jeopardy purposes,

and specifically for purposes of the Brown exception, Elwood's




32
     223 U.S. 442, 32 S.Ct. 250 (1912).

                                 38
participation in the conspiracy ceased at the time of his

arrest.33

     However, the second prong of the Brown exception is

applicable.34   From the record, it is apparent that while the

government may have suspected the existence of the Metz

conspiracy during the prosecution of Elwood I, at that time the

government did not have sufficient evidence to indict Elwood for

his participation in the Metz conspiracy.    We must balance this

factor with the relevant double jeopardy policies to determine

whether the Brown exception is applicable.

     As set out by the Ninth Circuit,

          Two policies served by the Double Jeopardy Clause
     are relevant [to the application of the due diligence
     exception]: prevention of multiple punishments for one
     offense, and protection from harassment and from the
     physical, psychological, and financial burdens of
     multiple prosecutions. We must balance against them
     the societal interest in imposing just punishment on
     the guilty.

United States v. Stearns, 707 F.2d 391, 393 (9th Cir. 1983),

cert. denied, 464 U.S. 1047, 104 S.Ct. 720 (1984).    We are

33
     Cf. Garrett v. United States, 471 U.S. 773, 105 S.Ct. 2407
(1985)(Evidence was consistent with the jury's finding that the
CCE continued beyond the time of initial conviction because
defendant was arrested for drug trafficking while out on bail
pending sentencing for prior conviction).
34
     The Supreme Court has "caution[ed] against ready
transposition of the "lesser included offense" principles of
double jeopardy from the classically simple situation presented
in Brown to the multilayered conduct, both as to time and to
place, involved in this case." Garrett v. United States, 471
U.S. at 789, 105 S.Ct. at 2416. However, as noted above, the
Elwood I conspiracy was a lesser conspiracy, wholly subsumed
within the greater Metz conspiracy. Therefore, we find the Brown
"lesser included offense" situation analogous to the present
case.

                                 39
convinced that these concerns can be eliminated through the

narrow application of the exception.35

     The government plainly could not prove Elwood's involvement

in the Metz conspiracy at the time of Elwood I.   As summed up by

the government in its brief,

     [A]t the time of his December 1991 trial in Elwood I,
     the government was...unaware of key evidence connecting
     him to the acts of violence committed in furtherance of
     the instant conspiracy. For example, Wilfred Carr, the
     sole surviving witness to the Earhart Expressway
     shootings, did not cooperate with the government until
     shortly before July 1992. Carr thereafter gave key
     information linking the vehicle used in that incident
     with Appellant Elwood. Moreover, Elwood's admissions
     to Fennidy about the Earhart Expressway shootings were
     not made until after July 1992, i.e., after the two
     become fellow inmates at a federal facility, and Dwayne
     Sandifer did not inform the government about Elwood's
     admissions to him until after Sandifer entered into his
     agreement with the government in March 1992. Thus the
     government could not have proven Elwood's guilt beyond
     a reasonable doubt without the evidence it obtained
     after the Elwood I trial.

Thus, while the government may have suspected that Elwood was

part of the Metz conspiracy, it was not until later that evidence

showing his involvement came to light.   What appeared on the

surface to be a discrete drug transaction--based on the facts

reasonably available to the government at the time--turned out to

be part of a much larger conspiracy.36   And Elwood, whose initial

35
     Although the sentencing guidelines do not factor into our
double jeopardy analysis, much of the prejudice resulting from
the initial prosecution can be eliminated through proper
application of the sentencing guidelines.
36
     Cf. United States v. Rosenberg, 888 F.2d 1406, 1415 (D.C.
Cir. 1989)("On remand, the government must be given an
opportunity to argue for the existence of this "due diligence"
exception and to demonstrate that, despite the exercise of due
diligence, it did not discover evidence linking the conspiracy to

                                40
role appeared small, turned out to be a major character in the

overall scheme.37

     It is elementary that the government cannot prosecute on

mere suspicion.     While Elwood contends that the government knew

of the existence of the Metz conspiracy by the time of the Elwood

I trial, he nowhere contends that the government had sufficient

evidence to indict him for the Metz conspiracy.38    As the Court

stated in Brown, an exception may apply where "the additional

facts necessary to sustain that charge have not occurred or have

not been discovered despite the exercise of due diligence".    In

this case, the evidence necessary to sustain the charge was not

discovered until after the Elwood I prosecution.     In fact, much

of Elwood's most egregious conduct--e.g., his role in the Earhart


the Washington bombings until after Rosenberg and Blunk had been
convicted in the New Jersey trial.").
37
     We emphasize that the exception applied in this case is very
narrow in scope. If the government suspected Elwood's
involvement in a larger conspiracy, the far better course would
have been to indict him only on the substantive offense, and
later, when the facts were fully developed, indict him on the
broad conspiracy. See e.g. United States v. Felix, 503 U.S. 378,
___, 112 S.Ct. 1377, 1385 (1992) ("[A] substantive crime, and a
conspiracy to commit that crime, are not the `same offense' for
double jeopardy purposes."); Garrett v. United States, 471 U.S.
773, 105 S.Ct. 2407 (1985) (Separate punishments permitted for
underlying predicate offenses and CCE offense).
38
     The search warrants referenced by Elwood clearly demonstrate
that the government suspected the existence of the Metz
conspiracy and Elwood's involvement with the conspiracy.
However, Elwood's reference to the warrants merely begs the
question whether the government could "sustain an indictment" on
the charge. Because assertions in a search warrant are made on
the basis of "probable cause," and not "beyond a reasonable
doubt," they are only useful as evidence of the government's
"knowledge" (based on probable cause), not its ability to prove
the charge.

                                  41
Expressway murders--was not even suspected at the time of the

initial prosecution.

                          VI.    CONSPIRACY39

     In a conspiracy prosecution, the government must prove

beyond a reasonable doubt:      (1) that an agreement   to violate the

narcotics laws existed between two or more persons, (2) that each

alleged conspirator knew of the conspiracy and intended to join

it, and (3) that each alleged conspirator did participate in the

conspiracy.    United States v. Magee, 821 F.2d 234, 238-39 (5th

Cir. 1987).    Proof of any element may be by circumstantial

evidence, and "a common purpose and plan may be inferred from a

'development and a collocation of circumstances.'"       United States

v. Marx, 635 F.2d 436, 439 (5th Cir. Unit B 1981) (quoting United

States v. Malatesta, 590 F.2d 1379, 1381 (5th Cir.) (en banc),

cert. denied, 440 U.S. 962 (1979). Reviewing the role played by

each of the appellants in this "collocation," we uphold the

convictions.

39
     Sections VI through XI address sufficiency of the evidence
on various statutory offenses. We apply the same standard of
review to each offense: Convictions must be affirmed if the
evidence, viewed in the light most favorable to the verdict, with
all reasonable inferences and credibility choices made in support
of it, is such that any rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt.
Jackson v. Virginia, 443 U.S. 307, 319 (1979); United States v.
Kim, 884 F.2d 189, 192 (5th Cir. 1989). In making this
determination, we need not exclude every reasonable hypothesis of
innocence. United States v. Henry, 849 F.2d 1534, 1536 (5th Cir.
1988). Juries are free to use their common sense and apply
common knowledge, observation, and experience gained in the
ordinary affairs of life when giving effect to the inferences
that may reasonably be drawn from the evidence. United States v.
Cruz-Valdez, 773 F.2d 1541, 1546-47 (11th Cir. 1985) (en banc),
cert. denied, 475 U.S. 1049, 106 S.Ct. 1272 (1986).

                                   42
A.   Danielle Metz

     Danielle Metz raises two arguments regarding the sufficiency

of the government's evidence against her on count one of the

indictment.   First, she asserts that the Government's evidence

was insufficient to sustain her conviction.    Second, as a

corollary of the same argument, she asserts that her testimony

should be credited over the testimony of the government's

witnesses because many of them were testifying pursuant to plea

agreements.   We address these issues in reverse order.

     Danielle Metz asserts that the Government's evidence failed

to controvert her trial testimony that she was not involved in

the drug conspiracy.   This argument is apparently premised on the

claim that the government witnesses were not credible, and

therefore the jury should have credited her testimony.    It is a

fundamental axiom of appellate review that matters of credibility

are for the jury.    "Only when testimony is so unbelievable on its

fact that it defies physical laws should the court intervene and

declare it incredible as a matter of law."     United States v.

Lerma, 657 F.2d 786, 789 (5th Cir. 1981), cert. denied, 455 U.S.

921, 102 S.Ct. 1279 (1982).   The fact that the majority of the

witnesses against Appellant testified pursuant to plea agreements

does not affect this maxim.   Although the jury can take plea

agreements into account when assessing credibility; the

credibility of cooperating witnesses remains an issue for the

jury.   See United States v. Puma, 937 F.2d 151, 155 (5th Cir.

1991), 502 U.S. 1092, 112 S.Ct. 1165 (1992).


                                 43
     Danielle Metz does not make any specific allegations with

regard to the sufficiency of the evidence against her, but argues

generally that the evidence was insufficient to sustain her

conspiracy conviction.   We have reviewed the record, and agree

with the synopsis of the evidence contained in the government's

brief.

          Overwhelming evidence clearly demonstrated that
     appellant Danielle Metz was a prime force, and not just
     a passive presence, in the acquisition and distribution
     of large quantities of cocaine by the Metz
     organization....Angela Bernard testified from 1987 to
     1991, she periodically received cocaine from Danielle
     Metz and sold it at the direction of Danielle Metz and
     gave her the payments collected for this cocaine.
     Furthermore, Bernard and Danielle Metz made at least
     five trips to Houston to obtain 40 kilogram loads of
     cocaine on each trip for distribution in the New
     Orleans area.

          Rigoberto Rincon testified that he delivered 40
     kilograms of cocaine to Danielle Metz at her Slidell
     residence and received payment of $350,000 to $400,000
     in cash from her. Rincon also consulted with Danielle
     Metz about arrangements for delivery of cocaine to Metz
     organization employees in Miami.

          Moreover, Oliver Myles, Dwayne Sandifer, and
     Miranda Roebuck testified that Danielle Metz was their
     contact for receipt of the delivery of hundreds of
     kilograms of cocaine from the Metz organization, the
     last quantity for Myles and group being a five kilogram
     delivery of cocaine directly from Danielle Metz between
     late July and August 16, 1991.

     The record is replete with evidence proving that a conspiracy

existed. We are left to determine whether the evidence showed that

Danielle Metz knew of the conspiracy, intended to join and, in

fact, participated in the conspiracy.       Our review of the record

indicates   that   sufficient   evidence   was   presented,   regarding

Appellant's conduct, to show her complicity and participation in


                                  44
the scheme.     See United States v. Marx, 635 F.2d at 439 ("assent to

a conspiracy may be inferred from acts which furthered the purpose

of the conspiracy."); see also United States v. Middlebrooks, 618

F.2d 273, 278 (5th Cir.), cert. denied, 449 U.S. 984 (1980).        We do

not find any reason to disturb the jury's decision to credit the

testimony of the government's witnesses over that of Danielle Metz.

B.   Sterling

     Sterling also contends that the government failed to present

sufficient evidence to convict him on the conspiracy charge.

Appellant does not deny the existence of a conspiracy, but contends

that he was simply a "small time" drug dealer, and that the

government failed to produce sufficient evidence to show his

participation     in   the   Metz   conspiracy.   As   we   have   stated

previously,

     One may be guilty as a co-conspirator even if he or she
     plays only a minor role, and that person need not know
     all the details of the unlawful enterprise or know of the
     exact number or identity of all the co-conspirators, so
     long as in some fashion he or she knowingly participates
     in the larger conspiratorial objectives.

United States v. Greenwood, 974 F.2d 1449, 1457 (5th Cir. 1992),

cert. denied, ___ U.S. ___, 113 S.Ct. 2354 (1993) (citations

omitted).




                                     45
      While the evidence is circumstantial,40 there was sufficient

evidence to link Sterling to the conspiracy.                   A government witness

testified that Sterling was dealing drugs with Moore or getting

drugs from Moore, and that the witness had "fronted" the pair drugs

in   the   past.         In     addition,    numerous        intercepted    telephone

conversations indicated that Sterling was actively involved in the

conspiracy.

      On    one       occasion,       Sterling   and    Moore    were     intercepted

discussing "fronting" a quantity of drugs to a person named "Fat."

On another occasion, Sterling and Moore were intercepted discussing

cash proceeds from drug transactions. Sterling and an unknown male

were also intercepted discussing money and drugs.

      During      a    period    of    surveillance     of    Sterling,    Moore   was

intercepted       expressing       his    concern      to    Sterling   and   another

individual that Sterling might be arrested while carrying drug

proceeds.    Finally, Sterling was present at Moore's apartment when

a search warrant was executed and agents seized numerous firearms,

beepers, cellular phones and drug records.                    The record indicates

40
     See United States v. Espinoza-Seanez, 862 F.2d 526, 537 (5th
Cir. 1988),

      [P]roof of "mere knowing presence" is not sufficient to
      convict a person of participation in a conspiracy.
      Although each element of the conspiracy charge must be
      proved beyond a reasonable doubt, no element need by
      proved by direct evidence, but may be inferred from
      circumstantial evidence. An agreement may be inferred
      from "concert of action." Voluntary participation may
      be inferred from "a collocation of circumstances."
      Knowledge may be inferred from "surrounding
      circumstances."

(citations omitted).

                                            46
that Sterling was the owner of at least one of the firearms, a

beeper and a cellular phone.41

     Based on the foregoing, the jury could reasonably find that

Sterling was a participant in the Metz conspiracy.       There is no

question that he had a close association with Moore, and the

testimony of the government witness, in conjunction with the

intercepted telephone conversations, indicate that Sterling was not

simply a "small time" dealer, but rather he was an active member of

the conspiracy.

C.   Marlo Helmstetter

     Finally, Helmstetter summarily contends that the evidence was

insufficient to convict him of the count I conspiracy.    The record

makes clear that the government presented sufficient evidence for

a reasonable jury to determine that he was a member of the

conspiracy.    As discussed above, the record is manifest with

evidence showing that a conspiracy existed, the only question is

whether the government presented sufficient evidence to show that

Helmstetter was involved.   It does.

     The record shows that Helmstetter acted in concert with Arthur

and Elwood to kill Michael Wilson42 and to attempt to kill Lester




41
     While "mere presence" is insufficient to show connection to
a conspiracy, presence can be coupled with other factors to
demonstrate participation.
42
     Elwood was positively identified by Wilfred Carr as one of
the shooters in the Earhart Expressway murders in which Michael
Wilson was killed.

                                 47
Duplessis.43   These events were tied to an on-going "war" between

the Metz conspiracy and a rival drug organization.           Helmstetter's

ties to the conspiracy were also revealed through a series of

letters, written to Elwood, while Helmstetter was in jail (See

Section II.A. supra). Therein, Helmstetter discussed his desire to

reassociate    with   Elwood   and   Arthur     to   take   care   of   their

"business," and to get back in the "game."44           He asked Elwood to

have his gun ready for him when he was           released.    He also made

numerous references to he, Elwood and Arthur revenging the killing

of a mutual friend.

     In addition, shortly before Helmstetter was released from

prison, Elwood wrote a letter to him that, inter alia, provided

advice on his return to society, advised him not to deal in

"crack," told him to not to keep guns with drugs and advised

Helmstetter that he had spoken with Moore about picking him up from

jail.

                                VII.      CCE

     Danielle Metz next contests the sufficiency of the evidence to

sustain her conviction for engaging in a continuing criminal

enterprise (CCE) in violation of 21 U.S.C. § 848.                  To show a

violation of the CCE statute, the government must prove that

43
     A witness testified that he saw Helmstetter, among others,
riding in a black station wagon, carrying an AK-47. The witness
testified that he saw the station wagon pass, heard gun shots and
then saw Helmstetter flee in the station wagon. Duplessis, who
was compelled to testify, stated that the shooters exited from a
black station wagon.
44
     A government witness testified that "game" was a euphemism
for the drug trade.

                                     48
Appellant organized, supervised or managed five or more persons in

a continuing series of drug violations from which she obtained

substantial income.   See id.; United States v. Gonzales, 866 F.2d

781 (5th Cir. 1989), cert. denied, 490 U.S. 1093, 95 S.Ct. 2438

(1989).

     First, Danielle Metz argues that the government failed to show

that she received "substantial income" from the drug enterprise.

She bases this argument on the fact that the government failed to

show that she made significant purchases during the relevant

period.

     Second, Appellant contends that the evidence was insufficient

to show that she occupied the position of organizer, supervisor or

manager.   Danielle Metz bases this assertion on the fact that she

did not know where to obtain a weapon for Moore, did not know where

funds were kept and because she was not readily accessible when

potential customers attempted to contact her.

     Finally, Appellant argues that the government failed to show

that she was the organizer, supervisor or manager of five or more

persons.   While Appellant appears to concede that she was involved

with at least three persons, she also contends that the government

failed to carry its burden of showing that she actually organized,

supervised or managed those persons.

A.   Substantial Income

     "[T]he requirement that a defendant obtain substantial income

from drug trafficking is satisfied by showing that many thousands

of dollars changed hands, and that some was received by the


                                 49
defendant."    United States v. Gonzales, 866 F.2d at 784.         Evidence

showing that Appellant had the resources to engage in large scale

narcotics transactions in sufficient to meet this requirement. See

e.g. United States v. Church, 955 F.2d 688, 697 (11th Cir. 1992),

cert. denied, ___ U.S. ___, 113 S.Ct. 233 (1992)("This court has

held that `evidence that large amounts of cocaine and tens of

thousands of dollars passed through the operation' satisfies this

element."); United States v. Webster, 639 F.2d 174, 182 (4th Cir.

1981), cert. denied, 454 U.S. 857, 102 S.Ct. 307 (1981)("[G]iven

the quantity of drugs which were shown to have been moving in and

out of Webster's possession, the jury would have been justified in

concluding that he had received tens of thousands or even hundreds

of thousands of dollars from his drug business.").

       Angela Bernard testified that she distributed in excess of 500

kilograms of cocaine that she received from Danielle Metz, and

collected   approximately   $3,500,000,   which   she    turned    over   to

Danielle Metz. In addition, the evidence demonstrated that, in two

separate transactions, Miranda Roebuck gave a total of $136,000

directly to Danielle Metz in exchange for 8 kilograms of cocaine.

The   evidence   also   demonstrated   that   Danielle   Metz     delivered

$109,000 to purchase 40 acres of land, another $19,000 for several

lots, and had $67,000 in cash and $70,000 in jewelry in safe

deposit boxes under her control.        This evidence was more than

sufficient to satisfy the government's burden.

B.    Supervision, Organization or Management of Five Persons

       As summarized by the Second Circuit,


                                  50
     In assessing the sufficiency of the evidence to support
     the verdict that Roman supervised or managed at least
     five others, we note that generally a management or
     supervisory relationship within the meaning of § 848 is
     "created when one person gives orders or directions to
     another person who carries them out." The defendant on
     a CCE charge need not "have been the dominant organizer
     or manager as long as she was in a managerial position
     with respect to five other persons," nor does the statute
     require proof that there was "personal contact between
     the leader and each underling," or that all of the
     claimed relationships were of the same type or existed at
     the same moment in time.           Thus, the requisite
     associations and relationships may be found even in
     loosely structured enterprises. Finally, we note also
     that in any review of the record for sufficiency,
     "`pieces of evidence must be viewed not in isolation, but
     in conjunction.'"

United States v. Roman, 870 F.2d 65, 73 (2nd Cir. 1989), cert.

denied, 490 U.S. 1109, 109 S.Ct. 3164 (1989)(citations omitted,

emphasis in original).

     The evidence demonstrates that Appellant organized, supervised

or managed, at minimum, Angela Bernard, Irvin McClue, Louis Gibbs,

Rigoberto Rincon, Oliver Myles, Dwayne Sandifer, Miranda Roebuck,

Moore and Tolliver.   Bernard testified that she received some of

her payment for services from Danielle Metz, that she would receive

cocaine from Appellant, and turn drug proceeds over to Appellant.

     Danielle Metz directly oversaw the drug trafficking activities

of Rigoberto Rincon, Tolliver and Moore. She made arrangements for

them to pick up and deliver drugs, and either directly received the

proceeds or provided instructions for their delivery.   McClue and

Gibbs appeared to have been in a subordinate relationship to

Bernard, in that, at her direction, they would bring her quantities

of cocaine once she had arranged a sale.        Since Bernard was

subordinate to Appellant, McClue and Gibbs were indirectly managed

                                51
by Appellant.45        In addition, as set out above, Myles, Sandifer and

Roebuck all testified that Angela Bernard and Danielle Metz were

their contacts for receipt of the delivery of hundreds of kilograms

of   cocaine    from    the    Metz    organization.     Thus,    they   can    be

considered either directly subordinate to Appellant or indirectly

subordinate through Angela Bernard.

      The evidence was sufficient for the jury to conclude that

Appellant managed at least five persons, and that she received

substantial income from her drug trafficking activities.

               VIII.    POSSESSION WITH INTENT TO DISTRIBUTE

      Danielle Metz next contends that the government failed to

prove beyond a reasonable doubt that she possessed, with intent to

distribute, in excess of five kilograms of cocaine as charged in

count five of the indictment.              Appellant does not dispute that

sufficient      evidence      was     adduced,   but,   instead   attacks      the

credibility of the government witnesses.                 As discussed above,

credibility is an issue for the jury, and we find no reason to

overturn the jury on this issue.

                              IX.   MONEY LAUNDERING

A.   Tolliver

      Tolliver argues that the government failed to establish his

identity, with regard to the money laundering count, beyond a

reasonable doubt.        Because the appellant asserts a ground of error

not raised below, the judgment may be reversed only upon a finding


45
     See United States v. Hinojosa, 958 F.2d 624, 630 (5th Cir.
1992).

                                          52
of   plain   error.   Fed.   R.   Crim.   P.    52(b);    United   States   v.

Calverley, 37 F.3d at 162; United States v. Yamin, 868 F.2d 130,

132 (5th Cir.) cert. denied, 492 U.S. 924, 109 S.Ct. 3258 (1989).

Although the government did not put on any specific evidence to

show that the Appellant was the same "Sylvester Tolliver" who was

an officer of United Investment Property and Land Development, Inc.

(United Investment), substantial evidence was adduced to show

"Sylvester     Tolliver's"   involvement       in   the   money    laundering

transaction.

      Lionel Ingram, the land developer who arranged the sale of the

40 acre parcel, testified that he "saw Sylvester Tolliver and Louis

Gibbs" at the closing, and that they signed as officers of United

Investment.     John Coman, the attorney who incorporated United

Investment, testified that Tolliver and Gibbs, "my clients at that

time," were the incorporators of United Investment, that they came

to his office and signed the incorporation documents.                Neither

Ingram nor Coman were asked to identify Tolliver in the courtroom.

However, Appellant Danielle Metz made an in court identification of

Tolliver, and named him as the carrier of several cashier's checks

naming United Investments as the remitter. Based on the amount and

nature of the evidence adduced, and the in court identification of

Tolliver by Danielle Metz, we cannot say that any error occurred.

      However, even assuming, ad arguendo, that the government

should have supplied additional identification evidence, the error

could in no way be considered plain.       In Calverley, we quoted the

Supreme Court's definition of "plain" errors as "errors which are


                                    53
`obvious,' `clear,' or `readily apparent;'         they are errors which

are so conspicuous that `the trial judge and prosecutor were

derelict in countenancing [them], even absent the defendant's

timely assistance in detecting [them].'"           Calverley, 37 F.3d at

163.    We cannot say that Tolliver's asserted error comes anywhere

close to this standard.

       In addition to the evidence adduced, and the lack of any

assertion by Tolliver that his identity was in question, Tolliver's

attorney in both opening and closing argument implied that Tolliver

was    involved   in   the   transaction,   but   lacked   any   intent   to

"conceal."

In opening argument, Tolliver's counsel stated,

       Finally, there is the money laundering count. There was
       this corporation formed. The Government will introduce
       this evidence. Sylvester Tolliver did not attempt to
       conceal anything. He invested $5,000 of his money to buy
       this land. He signed the incorporation documents in his
       own name. He was an incorporator. He was secretary and
       he was the director. He did nothing to conceal it. It's
       our position that concealment is the essence of money
       laundering.

During closing argument, Tolliver's counsel reiterated the same

theory of defense,

       You next would have to determine that Sylvester Tolliver
       knew that his was a scheme, that he didn't know this was
       a legitimate business involvement. And I would say to
       you that he signed on as an officer of the corporation
       [United Investments].      He signed on the purchase
       documents.    If he were really trying to conceal
       something, why would he use his real name.

The simple fact is that Tolliver's present assertion of error is in

direct conflict with his trial strategy.          We can say neither that




                                     54
error was committed nor that error, if any, would have been

"plain."

B.    Danielle Metz

      Danielle Metz contends that the government's evidence was

insufficient to prove the money laundering charge in count six of

the   indictment.     Specifically,   Appellant   contends   that   the

government failed to show, beyond a reasonable doubt, that she knew

that the money used in the financial transaction was drug money,

and that she was using the financial transaction to conceal the

ownership of the drug money.    To show a violation of 18 U.S.C. §

1956(a)(1)(B)(i), the government must prove that the Appellant knew

that the source of the funds was illicit and that the laundering

was done with the intent to conceal or disguise the nature,

location, source, ownership, or control of the property."       United

States v. Garza, 42 F.2d 251, 253 (5th Cir. 1994).

      Danielle Metz's was involved in the negotiation for the

property and made most if not all of the payments on the property.

The jury could conclude that she knew the source of the funds was

illicit due to the overwhelming evidence of her participation in

the drug conspiracy and her lack of a legitimate source of income.

Based on the testimony of the attorney who incorporated United

Investment, the jury could also conclude that the transaction was

conducted with the intent to conceal the true ownership of the

property. The attorney testified that he knew that Glenn Metz "had

an interest" in the transaction, yet Glenn Metz did not participate

in the incorporation, did not hold any stock in the corporation and


                                 55
was not an officer or director of the corporation.       The government

thereby satisfied its burden of proof.

                            X.    RACKETEERING

     Elwood and Helmstetter appeal the sufficiency of the evidence

to support their convictions for violations of 18 U.S.C. § 1959

arising out of the murders of Michael Wilson and Donald Ellis and

the assault of Wilfred Carr. Appellants base their argument on the

allegedly improper evidentiary rulings of the trial court and the

credibility of the remaining witnesses.            Having affirmed the

district court's evidentiary rulings, we find sufficient evidence

in the record to support the racketeering convictions.

                          XI.    FIREARMS COUNTS

     Appellants Elwood, Helmstetter, Sterling and Moore all argue

that the government's evidence was insufficient to show that they

possessed firearms in relation to a drug trafficking crime in

violation of 18 U.S.C. § 924(c).          Elwood's argument centers on

whether   the   government       proved   he   "possessed"   a   firearm.

Helmstetter, Sterling and Moore contend that while the evidence may

have been sufficient to show possession of firearms, the government

failed to prove that the firearms were used in connection with drug

trafficking.

A.   Standard of Review

     To prove commission of the firearms offense, "the government

must establish that the defendant `used or carried' a firearm

`during and in relation' to a drug trafficking crime."             United




                                     56
States v. Raborn, 872 F.2d 589, 594-95 (5th Cir. 1989).   As we have

stated,

     The government may meet its burden [under 18 U.S.C. §
     924(c)] by showing that the weapon involved could have
     been used to protect, facilitate, or have the potential
     of facilitating the operation, and the presence of the
     weapon was in some way connected with the drug
     trafficking.

United States v. Blake, 941 F.2d 334, 342 (5th Cir. 1991), cert.

denied, ___ U.S. ___, 113 S.Ct. 596 (1992).   Proof that the firearm

was used in relation to the drug trafficking crimes for which

Appellants were convicted "does not depend on proof that the

defendant had actual possession of the weapon or used it in any

affirmative manner, but it does require evidence that the firearm

was available to provide protection to the defendant in connection

with his engagement in drug trafficking." United States v. Raborn,

872 F.2d at 595.

B.   Elwood

     Elwood was convicted of firearms offenses in counts sixteen

and seventeen.    The evidence in support of his conviction on count

sixteen is obvious, the firearms were seized--from a locked bedroom

in which Appellant was sleeping--during the execution of a search

warrant.      The evidence linking Elwood to the firearms in count

seventeen is more circumstantial, but nonetheless sufficient.   The

count seventeen firearms were seized from the same location,

approximately two months after the execution of the prior warrant.

Based on the totality of the evidence, Elwood's affinity for

firearms and his prior occupancy of the residence, the jury's

decision to credit the government's evidence, and discount the

                                  57
testimony of Appellant's witnesses was a credibility determination

within their province.

C.   Helmstetter, Sterling and Moore

     The record makes clear that all of the weapons at issue were

seized from Appellants during their participation in an on-going

drug distribution conspiracy.         While it may be true that the

weapons were not in the immediate proximity of illegal drugs,

Appellants argument ignores the facts and the structure of the

conspiracy.   As stated in the PSR, the evidence shows that each of

these Appellants had responsibility for firearms in addition to

drug distribution.   "Noah Moore, Jr., the brother of Glenn Metz,

was a distributor of cocaine, a firearms procurer and storer, and

a gunman for the organization....Marlo Helmstetter was a firearms

procurer and a gunman....Shane Sterling was a distributor of

cocaine and a firearms procurer and storer."        The fact that their

"job descriptions" did not require Appellants to possess drugs and

firearms simultaneously does not insulate them from § 924(c)

liability.

                         XII.   SENTENCING ISSUES

A.   Quantity of Drugs

     1.   Standard of Review and Legal Framework

     We review the district court's determination of the quantity

of drugs attributable to the Appellant for clear error. See United

States v. Mergerson, 4 F.3d 337, 345 (5th Cir. 1993), cert. denied,

___ U.S. ___, 114 S.Ct. 1310 (1994); United States v. Mir, 919 F.2d

940, 943 (5th Cir. 1990).       A defendant's base offense level for


                                    58
drug-trafficking offenses may be based on both "drugs with which

the   defendant     was   directly        involved   [under     U.S.S.G.    §

1B1.3(a)(1)(A)], and drugs that can be attributed to the defendant

in a conspiracy as part of his `relevant conduct' under [U.S.S.G.]

§ 1B1.3(a)(1)(B)."     United States v. Carreon, 11 F.3d 1225, 1230

(5th Cir. 1994); see also U.S.S.G. § 2D1.1(a)(3).                 "Relevant

conduct" includes "all reasonably foreseeable acts and omissions of

others in furtherance of the jointly undertaken criminal activity."

Carreon, 11 F.3d at 1230 (emphasis in original).              Conduct may be

relevant regardless whether it occurred during the commission of

the offense of conviction, in preparation for the offense or during

an attempt to avoid detection or responsibility for the offense.

U.S.S.G. § 1B1.3(a)(1)(B).

      In making its sentencing decisions, a district court may

consider any relevant evidence that "has sufficient indicia of

reliability    to   support   its   probable    accuracy."       U.S.S.G.   §

6A1.3(a).      "[A] presentence report generally bears sufficient

indicia of reliability to be considered as evidence by the trial

judge in making factual determinations required by the sentencing

guidelines."    United States v. Alfaro, 919 F.2d 962, 966 (5th Cir.

1990).   A sentencing court may "adopt facts contained in a PSR

without inquiry, if those facts had an adequate evidentiary basis

and the defendant does not present rebuttal evidence."                United

States v. Puig-Infante, 19 F.3d 929, 943 (5th Cir. 1994), cert.

denied, ___ U.S. ___, 115 S.Ct. 180 (1994).




                                     59
       "If information is presented to the sentencing judge with

which the defendant would take issue, the defendant bears the

burden of demonstrating that the information cannot be relied upon

because it is materially untrue, inaccurate or unreliable." United

States v. Angulo, 927 F.2d 202, 205 (5th Cir. 1991).          Objections in

the form of unsworn assertions do not bear sufficient indicia of

reliability to be considered.      United States v. Lghodaro, 967 F.2d

1028, 1030 (5th Cir. 1992).

       2.   Sterling

             a.   Foreseeability

       Sterling claims that the district court incorrectly concluded-

-for    sentencing     purposes--that    he   could   reasonably    foresee

transactions in the conspiracy involving at least 57 kilograms of

cocaine.      Addressing   Sterling's    objection    at   sentencing,   the

district court made specific findings, wherein he referenced the

evidence in the record to support his finding that Sterling could

reasonably foresee that the conspiracy with which he was involved

was dealing in very large quantities of cocaine.           At the conclusion

of the factual recitation--which encompasses over two full pages of

transcript--the court stated to defense counsel,

       Now when I look at all that together I say it's
       reasonable, it seems to me, by a preponderance of the
       evidence to find that Mr. Sterling knew or should have
       known that quantities of cocaine were being distributed
       in this organization in excess of fifty kilos. Now if
       you disagree with me, you tell me why?

Defense counsel responded, "I cannot argue with you at that point,

Your Honor."      Sterling falls well short of "demonstrating that the

information cannot be relied upon because it is materially untrue,

                                    60
inaccurate or unreliable."            There is no basis upon which to

conclude that the district court's finding was clearly erroneous.

            b.     Double Jeopardy

     Sterling also contends that because the court directed a

judgment   of    acquittal    on    Lawrence   and    Tolliver's     conspiracy

convictions, the quantities of drugs involved should not have been

used on his sentence.        We find no merit to this argument.         Whether

or not the government was prohibited from re-trying Lawrence and

Tolliver on double jeopardy grounds, the government was entitled to

present    evidence     of    the    conspiracy      against   the    remaining

defendants.      We find no error in the inclusion of this amount in

the determination of Sterling's sentence.

     3.    Moore

     Moore also contends that the district court failed to make the

requisite factual findings as to the amount of cocaine attributable

to or reasonably foreseeable by Moore.               The district court made

extensive findings, comprising almost three pages of transcript,

wherein he set forth the evidence supporting his sentencing of

Moore based on in excess of 50 kilograms of cocaine.                 In summary,

the court stated,

     So just seems to me when I look at his activities, his
     relationship to the Metz Organization, his conversations,
     his notebook, that it's [sic] at least by a preponderance
     of the evidence Mr. Moore knew or reasonably should have
     been able to foresee that the Metz Organization with
     which he was involved and convicted as a conspirator was
     dealing in cocaine in excess of fifty kilos.       And so
     accordingly, that's what I find that as to Moore at least
     as much as charged in the indictment, probably more. And
     the indictment specifically mentions fifty-seven kilos in
     Count One and it's at least that much and I think that is
     the minimum amount.

                                       61
(emphasis supplied).      As suggested by the district court, the

evidence shows that Moore was personally involved with in excess of

fifty kilograms of cocaine. We have no difficulty in affirming the

district court's determination that Moore personally knew or, at

least could reasonably foresee that the Metz organization engaged

in the distribution of at minimum fifty kilograms of cocaine during

Moore's involvement in the conspiracy.

B.   Sentencing on Count One Conspiracy

       Arthur claims that the district court erred in sentencing him

to life on the count one conspiracy in accordance with the multiple

count sentencing guidelines U.S.S.G. §§ 3D1.1 and 5G1.2.               Instead,

Appellant contends that his sentence on the count one conspiracy

should have been 155 to 188 months in accordance with the relevant

conduct   provisions    contained   in   U.S.S.G.     §    1B1.3.      However,

Appellant concedes that the sentence on the count one conspiracy is

moot if we affirm the sentences on counts nine and ten.                Because,

as discussed below, we affirm the district court's imposition of

life   sentences   on   counts   nine    and   ten,   we    do   not    address

Appellant's argument regarding the life sentence on count one.

C.   Sentencing on Count Nine and Ten Racketeering Charges

       Arthur and Helmstetter argue that the district judge erred in

sentencing them to life imprisonment on the count nine and ten

racketeering charges under 18 U.S.C. § 1959(b)(1) and § 1961(1).

Appellants contend that the indictment charged that the underlying

crimes were murders in the second degree under Louisiana law, and

that the district court should have used the federal guideline for


                                    62
second degree murder to determine their base offense level.                All

parties agree that the starting point in the sentencing analysis is

U.S.S.G. § 2E1.3 which provides that the base offense level for a

conviction under 18 U.S.C. § 1959 shall be the greater of "12" or

"the    offense   level   applicable      to   the    underlying   crime   or

racketeering activity."      Application note one provides "[i]f the

underlying    conduct     violates   state     law,    the   offense   level

corresponding to the most analogous federal offense is to be used."

       Thus, the district court was bound to determine the federal

offense most analogous to the underlying conduct.            We next turn to

the language of the indictment.           In relevant part, count nine

provided,

            On or about April 5, 1990, in the Parish of
       Jefferson, within the Eastern District of Louisiana, for
       the purpose of maintaining and increasing position in an
       enterprise engaged in racketeering activity as defined in
       Title 18, United States Code, Sections 1959(b)(1) and
       1961(1), the defendants GERALD ELWOOD, a/k/a "Nap", a/k/a
       "Keith McCoy", a/k/a "Homey", GENNERO ARTHUR, a/k/a
       "Meatball", and MARLO HELMSTETTER, a/k/a "Lo", together
       with other persons unknown to the Grand Jury, did
       knowingly and intentionally murder and did aid and abet
       the murder of Michael Wilson by shooting him with a
       firearm in violation of the laws of the State of
       Louisiana, that is, Title 14, Louisiana Revised Statutes,
       Section 30.1; all in violation of Title 18, United States
       Code, Sections 1959(a)(1) and 2.

(emphasis supplied).       With the exception of the substitution of

"Donna Ellis" for "Michael Wilson," count ten was identical. Next,

we compare the underlying state law with the analogous federal

provision.

       Louisiana defines second degree murder as follows:

       A.   Second degree murder is the killing of a human
       being:

                                     63
          (1) when the offender has a specific intent
          to kill or to inflict great bodily harm.

La. Rev. Stat. Ann. § 14:30.1 (West Supp. 1995)(emphasis supplied).

The United States Code defines murder as follows:

     (a) Murder is the unlawful killing of a human being with
     malice aforethought. Every murder perpetrated by poison,
     lying in wait, or any other kind of willful, deliberate,
     malicious, and premeditated killing; or committed in the
     perpetration of, or attempt to perpetrate, any arson,
     escape, murder, kidnapping, treason, espionage, sabotage,
     aggravated sexual abuse or sexual abuse, burglary, or
     robbery; or perpetrated from a premeditated design
     unlawfully and maliciously to effect the death of any
     human being other than him who is killed, is murder in
     the first degree.

          Any other murder is murder in the second degree.

18 U.S.C. § 1111 (emphasis supplied).   As stated by the district

court, first degree murder is the federal crime most analogous to

the Louisiana second degree murder statute.46

     Nonetheless, Appellants assert United States v. McCall47 for

the proposition that because the Louisiana offense of second degree

murder is the "offense of conviction," the most analogous federal

crime is second degree murder.   Appellants' interpretation belies

both the holding in McCall and the plain reading of the guidelines.

The sentence in McCall was overturned because the indictment did

not specify "intent," and therefore "intent" was not an element of



46
     See United States v. Minicone, 960 F.2d 1099, 1110 (2nd Cir.
1992), cert. denied, 503 U.S. 950, 112 S.Ct. 1511 (1992)(Most
analogous federal offense to second degree murder conviction
under New York law was first degree murder); United States v.
Paden, 908 F.2d 1229, 1238 (5th Cir. 1990)(Most analogous offense
to state law arson offense was second degree murder).
47
     915 F.2d 811, 814-15 (2nd Cir. 1990).

                                 64
the offense charged.48 In the instant case, intent is an element of

the offense charged, and therefore McCall is not persuasive.49           In

addition, the language of the guidelines instructs the court to

compare the conduct, not the titles of the statutes cited.               As

pointed out by the district court, different states have different

labels for the same crime,

      [t]herefore, depending upon which state murder statute is
      charged as the underlying offense of "premeditated murder
      or killing with specific intent," inconsistent sentences
      for identical illegal conduct would be imposed in
      different states if the base offense level was computed
      merely by looking at the "label" of such statute and
      having that label be determinative of the most analogous
      federal offense, rather than looking at the actual
      substance of the underlying state statute to determine
      the most analogous federal offense.

The   district   court   properly   compared   the   "substance"   of   the

underlying offense, and did not err in concluding that first degree

murder was the most analogous federal offense.

D.    Consecutive Sentences on Gun Counts



48
      See McCall, 915 F.2d at 814-15,

           The government contends that "[t]wo separate
      offense guideline sections, [Sections 2A1.1 and 2A2.2]
      cover the criminal conduct charged in the information."
      That is wrong. The information does not charge McCall
      with the essential element of intent to commit murder.
      The district court found as a fact at the sentencing
      hearing that McCall's acts showed a "depraved
      indifference to human life, and therefore an intent to
      murder." That fact is irrelevant to selecting the
      applicable Guidelines section, however, because that
      section must be determined by the offense of
      conviction.
49
     We do not decide whether an element of the crime has to be
included in the indictment to be considered in determining the
most analogous federal crime.

                                    65
     Sterling contends, and the government correctly concedes, that

under     our   precedent   he   was    improperly   sentenced   to   three

consecutive 60 month terms under 18 U.S.C. § 924(c). United States

v. Privette, 947 F.2d 1259, 1262-63 (5th Cir. 1991)(citations

omitted), cert. denied, 503 U.S. 912, 112 S.Ct. 1279 (1992).          It is

plain that the three § 924(c) charges were each predicated on the

count one conspiracy and therefore the sentence violates our ruling

in Privette.      While the government suggests that we may wish to

reconsider our ruling in Privette in light of more recent rulings

by the Fourth50 and D.C. Circuits,51 any reconsideration of Privette

is a task for the en banc court on another day.52          We are bound by

our prior holding and in accordance with the procedure set forth

therein, we vacate the sentences and remand with instructions that

two of the § 924(c) counts, as elected by the government, be

dismissed and Sterling be resentenced.        See    Privette, 947 F.2d at

1263.

                XIII.   INEFFECTIVE ASSISTANCE OF COUNSEL

     Moore and Glenn Metz contend that their respective trial

counsel    ineffectively    represented     them.    Specifically,    Moore

contends that his trial counsel failed to raise his juvenile status

50
     United States v. Camps, 32 F.3d 102, 106-08 (4th Cir. 1994).
51
     United States v. Anderson, 39 F.3d 331, 353-57 (D.C.Cir.
1994).
52
     We note that our prior holding falls in the majority of
circuits that have spoken on this issue. The holdings of the
Second, Ninth, Tenth and Eleventh Circuits are consistent with
our jurisprudence, while the D.C., Fourth and Sixth Circuits
adopt the view that multiple § 924(c) counts may be charged for
separate incidents occurring within the same conspiracy.

                                       66
as a jurisdictional bar to his trial.                     Metz, on the other hand,

provides       a    veritable      laundry        list    of   alleged    deficiencies

including, inter alia, that his attorney:                      (1) improperly handled

his motion to suppress; (2) was not available to him; (3) failed to

file certain unspecified motions; (4) used poor trial strategy; (5)

failed to move for a change of venue or recusal of the judge; (6)

failed to submit voir dire questions regarding racial prejudice;

(7) failed to request jury sequestration; (8) lacked familiarity

with    the    rules        of   evidence;   (9)     failed      to   request   certain

unspecified jury instructions; (10) failed to object to the court's

money laundering instruction, (11) abandoned him at the sentencing

proceedings, thereby resulting in improper multiple sentences on

his CCE and conspiracy convictions.                      None of Appellants' claims

were raised before the district court.

       The general rule in this circuit is that we will not address

ineffective assistance of counsel claims on direct appeal unless

they have been raised before the district court.                      See United States

v. McCaskey, 9 F.3d 368, 380 (5th Cir. 1993), cert. denied, 114

S.Ct. 1565 (1994).           "Exception to this general rule is made only if

the record is sufficiently developed with respect to the merits of

the claim."        Id. at 381.       Our standard of review on an ineffective

assistance of counsel claim is well settled.                     To prove ineffective

assistance, the appellant must show that "(1) the attorney's

representation fell below an objective standard of reasonableness;

(2)    there       is   a   reasonable   probability           that   except    for   the

attorney's unprofessional errors, the results of the proceeding


                                             67
would have been different."    United States v. Kinsey, 917 F.2d 181,

183 (5th Cir. 1990), citing, Strickland v. Washington, 466 U.S.

668, 687-88, 694, 104 S.Ct. 2052, 2064-65, 2068 (1984).

A.   Moore

     We find that the record is sufficient to evaluate Moore's

claim that his counsel was ineffective for failing to raise the

jurisdictional implications of his juvenile status.           However, as

discussed    above   in   Section   II.D.,   the   district   court   had

jurisdiction to try Moore as an adult.         Therefore, Moore cannot

satisfy either prong of the Strickland test.

B.   Glenn Metz

     The majority of Metz's claims, though facially specious, are

not sufficiently developed either in Appellant's brief or on this

record, and therefore not the proper subject of review on direct

appeal.   However, two issues can be disposed at this time.        First,

Appellant claims that his counsel was ineffective for failing to

file a Batson challenge.      As discussed above in Section III.B.,

Danielle Metz's counsel lodged a Batson challenge on behalf of all

Appellants, that was properly denied by the trial court. Appellant

cannot satisfy either prong of the Strickland test on this claim.

     Second, Appellant claims that his counsel "abandoned" him at

sentencing, and, as a result, he was improperly sentenced on both

the count one conspiracy and the CCE count.            The law is well

settled on this issue.     In Jeffers v. United States,53 the Supreme

Court found that conspiracy was a lesser included offense of a CCE

53
     432 U.S. 137, 157-58, 97 S.Ct. 2207, 2219-20 (1977).

                                    68
charge. See United States v. Devine, 934 F.2d 1325, 1342 (5th Cir.

1991).    Therefore,        while     a    defendant    may   be   indicted    for   a

conspiracy and a CCE, he may not be sentenced on both charges.                       As

we have stated previously, the proper remedy in this situation is

to   vacate   Metz's      conviction        and   sentence    on     the   count   one

conspiracy.54      Id. at 1343.

      However, Appellant's contention that his attorney's failure to

object to the sentence deprived him of effective assistance of

counsel is without merit.                 As noted in footnote 54, the dual

sentencing    is    of    no   real       consequence    in   this    circumstance.

Therefore, Appellant cannot establish the second prong of the

Strickland test.

      Appellant's        remaining     contentions      are   dismissed,      without

prejudice, as not ripe for appellate review.

                                XIV.       CONCLUSION

      We vacate Sterling's multiple sentences on the § 924(c) counts

and remand with instructions that two of the counts, as elected by

the government, be dismissed and Sterling be resentenced.                     We also

vacate Glenn Metz's conviction and sentence on the count one

conspiracy, and dismiss those portions of his appeal, related to

his ineffective assistance of counsel claim, that are not directly



54
     We note that Danielle Metz's was also improperly sentenced
on the count one conspiracy for the same reason, however, she did
not raise the issue on appeal and we are without appellate
jurisdiction to address the issue. However, since both Danielle
and Glenn Metz are serving life sentences on the CCE, the
concurrent life sentences on the conspiracy count are of no real
consequence.

                                            69
addressed herein without prejudice.   In all other respects, the

district court is affirmed.

     AFFIRMED in part, VACATED in part, DISMISSED in part and

REMANDED in part for resentencing.




                               70